PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/288,571
Filing Date: 28 Feb 2019
Appellant(s): Kang, Sang Uk



__________________
Alegria, Rory, P. 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/04/21.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/29/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 4-9 remain rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US20170008924, published on 1/12/2017) in view of Saal et al. (European Journal of Pharmaceutical Sciences, 2013, 49, 614-623).
Lee et al. teach a compound represented by the following Formula:

    PNG
    media_image2.png
    196
    565
    media_image2.png
    Greyscale

(see, e.g., the first compound of claim 3). This compound is the free acid of the instantly elected species of 
    PNG
    media_image3.png
    179
    329
    media_image3.png
    Greyscale
.


Saal et al. teach “Selection of pharmaceutical salts provides a means to improve solubility, dissolution rate, supersaturation, drug absorption and bioavailability of drugs compared to the parent form of the drug molecule without changing the pharmacologically active moiety” and “First class salt formers can be used more or less without restriction as they represent physiologically ubiquitous ions or occur as metabolites in biochemical pathways. First class salt formers include e.g. chloride and sodium” (see page 615).

It would have been obvious to one of ordinary skill in the art to prepare a sodium salt of Lee’s compound at the C-terminal carboxylic acid. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to improve solubility, dissolution rate, supersaturation, drug absorption and/or bioavailability of Lee’s compound. As such, based on this combination of references, there would have been a reasonable expectation of success because the free acid was reported by Lee, and the benefit of sodium salt of the compound is expected to have at least better aqueous solubility. Furthermore, Lee teaches that the compound can be in salt form (see e.g., claim 1 and 5). As such, the combination of Lee and Saal renders obvious instant claims 4-9.

With respect to the art rejection above, please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Appellants’’ compound (within the claimed properties of instant claims 5-9) differs and, if so, to what extent, from that of the discussed reference. Therefore, with the showing of the reference, the burden of establishing non-anticipation by objective evidence is shifted to the Appellants. Thus, the prima facie obvious over the references, especially in the absence of evidence to the contrary.

NEW GROUNDS OF REJECTION
None.
WITHDRAWN REJECTIONS
None.
(2) Response to Arguments
Appellants’ arguments filed January 4, 2021 have been fully considered but they are not persuasive. 

I. Response to Appellants’ argument that there is no motivation to combine Lee and Saal. 
	Appellants have submitted that neither Lee nor Saal directs on of ordinary skill in the art to select the sodium or potassium salt as claimed because Lee does not disclose any preference for a particular salt and Saal also discloses numerous salts, including sodium, calcium, diolamine, lithium lysine, magnesium, meglumine, olamine, potassium, tromethamine and zinc. 
	Appellants' arguments have been fully considered but have not been found persuasive. 
	In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
	In this case, the only difference between Lee the instant claims is that the compound of Lee is not reduced to practice in the particular sodium salt form. However, Lee teaches a pharmaceutical salts throughout the specification (e.g., at para. 005, 007, 008, 009, 0068) as they are one of the most common forms of delivering pharmaceutical compounds.  Furthermore, Lee discloses that the compounds can also be combined with salt-forming counter ions such as sodium (para. 0069). As discussed in Saal, “over half of the active pharmaceutical ingredients currently approved in the US are pharmaceutical salts,” through a process of salt screening, which is routinely done in the art (Abstract).  Furthermore, Saal teaches that “First class salt formers can be used more or less without restriction as they represent physiologically ubiquitous ions or occur as metabolites in biochemical pathways. First class salt formers include e.g. chloride and sodium” (see page 615).  
	As such, there is clear motivation to combine one primary reference suggesting sodium salts with a more general reference discussing how ubiquitous in the art it is to screen for the more suitable salt when creating a pharmaceutical composition to improve solubility, dissolution rate, supersaturation, drug absorption and bioavailability of drugs. Not only is there motivation to combine these references, Lee and Saal together provide clear motivation to make and use a sodium salt of the compound of Lee. 
II. Response to Appellant’s argument that the cited references fail to address, let alone solve, the problem solved by the claimed invention
	Appellant submits that the claimed invention is not obvious because Lee and Saal do not teach, suggest or disclose poor solubility of the claimed compound, and that while solubility of 
	Appellants' arguments have been fully considered but have not been found persuasive.
	In response to Appellants' argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellants' disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	As discussed above, the only difference between Lee and the instant claims is that the compound of Lee is not reduced to practice in the particular sodium salt form. However, Lee teaches a pharmaceutical salts throughout the specification.  Lee also discloses that the compounds can also be combined with salt-forming counter ions such as sodium (0069). As discussed above, Saal teaches that “First class salt formers can be used more or less without restriction as they represent physiologically ubiquitous ions or occur as metabolites in biochemical pathways. First class salt formers include e.g. chloride and sodium” (see page 615).  
	As such, it does not require hindsight reasoning to combine the Lee reference suggesting sodium salts with a more general reference discussing how routine in the art practice of screening for salts is, in order to provide the most favorable properties, which include solubility. As such, the combination of Lee and Saal, not hindsight reasoning, provides clear motivation and renders it obvious to make and use a sodium salt of the compound of Lee. 

III. Response to Appellant’s argument that the claimed invention provides unexpected results
	Appellant has submitted that the claimed invention provides unexpected results based on Appellant’s discovery that the claimed sodium and potassium salts of compounds had drastically higher solubility than Compound 1-1-acid and the meglumine, arginine, calcium, magnesium and zinc salts. The solubility data described in the declaration of Dr. Kang shows a direct comparison of the claimed compounds to other salt forms disclosed in the cited Lee and Saal references. Appellants have concluded that neither Lee nor Saal indicates that the sodium and potassium salts would provide the best results for the specific compound of Lee, and both references also disclose salts that do not provide enhanced solubility, such as calcium.
	With support of a Declaration of Sang Uk Kang, Under 37 C.F.R. § 1.132 (the "Kang Declaration"), appellants have provided various experiments showing that the sodium salt (Compound 1-1) and the potassium salt (Compound 1-2) showed superior solubility compared to Compound 1-1-acid and the meglumine, arginine, calcium, magnesium and zinc salts, and the bioavailability was significantly improved, and “both references also disclose salts that do not provide enhanced solubility such as calcium (disclosed in both Lee and Saal) and meglumine, magnesium and zinc (disclosed in Saal). 
	Appellants' arguments have been fully considered but have not been found persuasive. 
prima facie obvious to prepare all the base addition salts to obtain a salt that has better solubility than the free acid. Thus, sodium salt and/or potassium salt would be easily prepared simply by a routine experimentation and their preparation flows directly from the teachings of the prior art. Appellants’ assertion that the sodium salt showed an unexpected higher solubility than other salts is not unexpected, as sodium salts were taught by both references and one of a small finite number of salts as typical for use in pharmaceuticals.
	As such, although the solubility of the sodium salt forms of the compound of Lee was shown to be higher, the practice of salt screening and the obviousness of choosing sodium as the salt form would have been understood as routine for attachment to a weak acid, as is the case for the carboxylic acid group of the compound of Lee.  
	Further, as stated in MPEP § 716.01(d) (secondary considerations don’t always overcome an obviousness rejection even if established [The submission of objective evidence of patentability does not mandate a conclusion of patentability in and of itself...]). In this instant, it is deemed that above 103 rejection is “a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness”.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.